DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments titled Remarks of 8/15/2022 with respect to the 35 U.S.C. § 103 rejections of claims 1, 4, and 6-22 on pages 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Regarding claims 9, 10, 12 and 16-17 for the purpose of the action, the examiner is interpreting the phrase “in [the vehicle’s] vicinity” to mean within an area where communication is possible with said vehicle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (WO 2014/148975, hereinafter Andersson; already of record in the IDS), in view of Burns (US 6393362, hereinafter Burns; already of record in the IDS).

Regarding claim 1, Andersson discloses:
A system for controlling a plurality of autonomous vehicles on a mine site (Abstract; Fig.
1; Page 9 Lines 4-5), the system comprising:
   a centralized platform comprising a microprocessor and software stored on a non-transitory memory configured to store an inventory list of vehicles travelling on the mine site and configured to determine and communicate missions to the vehicles (Fig. 1 Element 1; Page 5 Lines 16-20, i.e. the centralized platform is the management centre. By organizing and giving assignments to specific autonomous vehicles in a group, an inventory list of available vehicles is needed);
 	   a plurality of autonomous vehicles (Fig. 1; Page 5 Lines 9-10), the plurality of autonomous vehicles comprising:
	      an interface configured to communicate with the centralized platform for receiving a predetermined mission (Page 5 Lines 9-19, i.e. the interface is V2I communication)…,
	      …
	      a detection system configured to detect other vehicles by evaluating sensor information received from at least one sensor of the plurality of autonomous vehicles (Page 6 Line 29 - Page 7 Line 6),
	      a collision prediction system configured to predict collisions with the other vehicles detected by the detection system (Page 7 Lines 19-30);
	      a Vehicle to Vehicle (V2V) communication interface for directly communicating with a V2V communication interface of at least one of the other vehicles on the mine site for exchanging information between the vehicles (Page 6 Line 29 - Page 7 Line 6),
	wherein the interface and the V2V communication interface are wireless (Page 6 Line 29 - Page 7 Line 6), 
wherein the trajectory control system, the detection system, and the collision prediction system are sub-systems stored as software on non-transitory memory of a microprocessor for a vehicle control system of the plurality of autonomous vehicles (Fig. 1 Element 1; Page 5 Lines 16-20, i.e. the management centre),
…
Andersson does not disclose:
…
…a predetermined mission comprising a predetermined trajectory, wherein the predetermined trajectory is along a road of a road network on the mine site,
a trajectory control system configured to autonomously control the plurality of autonomous vehicles along the predetermined trajectory according to the predetermined mission, 
…
wherein the information exchanged between the plurality of autonomous vehicles comprises localization information and future mission information, 
wherein the future mission information comprises path information on the predetermined trajectory to be followed by that respective vehicle of the plurality of autonomous vehicles in the future according to the predetermined mission, 
wherein the path information is used by a collision avoidance system of another one of the plurality of autonomous vehicles.
However in the same field of endeavor, Burns teaches an autonomous vehicle and other equipment operating in a surface facility in a mine site (Abstract; Col. 1 Lines 5-11) and more specifically:
…
…a predetermined mission comprising a predetermined trajectory, wherein the predetermined trajectory is along a road of a road network on the mine site (Fig. 9; Col. 4 Lines 31-45; Col. 4 Line 52 – Col. 5 Line 23, i.e. predetermined trajectory on the mine roadways),
a trajectory control system configured to autonomously control the plurality of autonomous vehicles along the predetermined trajectory according to the predetermined mission (Fig. 9; Col. 4 Line 52 – Col. 5 Line 23; Claim 1, i.e. controlling a plurality of autonomous vehicles), 
…
wherein the information exchanged between the plurality of autonomous vehicles comprises localization information and future mission information (Col. 5 Line 50 – Col. 6 Line 13; Col. 6 Lines 29-44; Col. 7 Line 38 – Col. 8 Line 14, i.e. vehicles communicating to each other directly about their future position, i.e. future mission information, i.e. information in the future for the mission, and location, i.e. localization information), 
wherein the future mission information comprises path information on the predetermined trajectory to be followed by that respective vehicle of the plurality of autonomous vehicles in the future according to the predetermined mission (Col. 5 Line 50 – Col. 6 Line 13; Col. 6 Lines 29-44; Col. 7 Line 38 – Col. 8 Line 14, i.e. future mission information, i.e. information in the future for the mission), 
wherein the path information is used by a collision avoidance system of another one of the plurality of autonomous vehicles (Col. 8 Lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate …a predetermined mission comprising a predetermined trajectory, wherein the predetermined trajectory is along a road of a road network on the mine site, a trajectory control system configured to autonomously control the plurality of autonomous vehicles along the predetermined trajectory according to the predetermined mission, …wherein the information exchanged between the plurality of autonomous vehicles comprises localization information and future mission information, wherein the future mission information comprises path information on the predetermined trajectory to be followed by that respective vehicle of the plurality of autonomous vehicles in the future according to the predetermined mission, wherein the path information is used by a collision avoidance system of another one of the plurality of autonomous vehicles, as taught by Burns. Doing so would ensure safety and efficiency for multiple autonomous vehicles navigating a mine site, as recognized by Burns (Abstract; Col. 1 Lines 5-11).

Regarding claim 4, the combination of Andersson and Burns teaches the system of claim 1. The combination of Andersson and Burns further teaches: 
wherein the predetermined mission comprises predetermined trajectories to be followed by the plurality of autonomous vehicles (Andersson: Page 8 Lines 5-26), and 
wherein the plurality of autonomous vehicles further comprise a collision avoidance system, the collision avoidance system being configured to autonomously re-plan the predetermined trajectory onboard the plurality of autonomous vehicles if the collision prediction system predicts a collision, in order to provide a re- planned trajectory avoiding the collision (Andersson: Page 7 Lines 19-30).
wherein the collision avoidance system is a sub-system stored as software on the non-transitory memory of the microprocessor for the vehicle control system (Andersson: Fig. 1 Element 1; Page 5 Lines 16-20, i.e. the centralized platform is the management centre),
wherein in case that the predetermined trajectory received from the centralized platform as part of the predetermined mission is replaced by the re- planned trajectory for a first autonomous vehicle, the path information on the predetermined trajectory exchanged by the first autonomous vehicle is replaced by path information on the re-planned trajectory (Burns Col. 8 Lines 31-End, i.e. periodically updating trajectories).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 7, the combination of Andersson and Burns teaches the limitations of claim 1. Additionally, Andersson discloses:
a plurality of manned vehicles (Page 4 Lines 25-26), the plurality of manned vehicles 
comprising:
a V2V communication interface for directly communicating with a V2V 
communication interface of at least one of the other vehicles on the mine sites including the plurality of autonomous vehicles, for exchanging information (Page 6 Line 29 - Page 7 Line 6).

Regarding claim 16, the combination of Andersson and Burns teaches the limitations of claim 1. Additionally, Andersson discloses:
wherein the centralized platform is configured to store and communicate a mine site map 
comprising a road network to the plurality of autonomous vehicles for onboard storage (Page 6 Lines 5-27; Page 8 Lines 10-14, i.e. the external map unit contains route information and GPS information and sends it to the navigation unit onboard the vehicle), and
wherein the collision prediction system of the plurality of autonomous vehicles is configured to determine a road from the road network used by another vehicle in its vicinity based on at least one out of sensor information and information received via V2V interface from the another vehicle (Page 7 Lines 8-30).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson and Burns, as applied to claim 1, further in view of Regmi (US 10259455; already of record in the IDS).

Regarding claim 6, the combination of Andersson and Burns teaches the 
system of claim 1. The combination of Andersson and Burns does not teach:
 wherein the detection system of the plurality of autonomous vehicle fuses the sensor information used for detecting other vehicles with the information received from another vehicle in order to augment sensor perception on the another vehicle. 
However in the same field of endeavor, Regmi teaches collision avoidance 
systems and methods (Abstract) and more specifically: wherein the detection system of the plurality of autonomous vehicles fuses the sensor information used for detecting other vehicles with the information received from another vehicle in order to augment sensor perception on the another vehicle (Abstract; Col. 6 Line 45-End, i.e. fusing sensor information with V2V communication to avoid a collision).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to have further modified the disclosure of Andersson to incorporate wherein the detection system of the plurality of autonomous vehicles fuses the sensor information used for detecting other vehicles with the information received from another vehicle in order to augment sensor perception on the another vehicle, as taught by Regmi. Doing so would help vehicles avoid collisions, as recognized by Regmi (Col. 6 Line 45-End).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson and Burns, as applied to claims 1 and 16, further in view of Eriksson (US 2013/0261949; already of record)

Regarding claim 17 the claim recites analogous limitations to the combination of claims 1 and 16, and therefore is rejected on the same premise described above in those rejections.
The combination of Andersson and Burns does not teach:
…
wherein the centralized platform is configured to communicate the … map from the centralized platform to the plurality of autonomous vehicles for onboard storage in the plurality of autonomous vehicles, and
…
However in the same field of endeavor, Eriksson teaches autonomous driving control for an autonomous vehicle (Abstract) and more specifically:
…
wherein the centralized platform is configured to communicate the … map from the centralized platform to the plurality of autonomous vehicles for onboard storage in the plurality of autonomous vehicles (Eriksson: Fig. 2; Paragraphs [0056] and [0061]-[0062]), and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Andersson to incorporate …wherein the centralized platform is configured to communicate the … map from the centralized platform to the plurality of autonomous vehicles for onboard storage in the plurality of autonomous vehicles…, as taught by Eriksson. Doing so would achieve increased safety by facilitating system implementation and functionality in regard of distance separation between vehicles through the maps, as recognized by Eriksson (Paragraph [0022]).

Claims 8-9, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson and Burns, as applied to claims 1 and 17, further in view of Maeki et al. (US 2018/0240346, hereinafter Maeki; already of record).

Regarding claim 8, the combination of Andersson and Burns teaches the system of claim 1. The combination of Andersson and Burns does not teach:
wherein the plurality of autonomous vehicles comprise a classification system for classifying vehicles according to their type,
wherein the classification system is a sub-system stored as software on the non- transitory memory of the microprocessor for the vehicle control system of the plurality of autonomous vehicles.
	However in the same field of endeavor, Maeki teaches an exploration system comprising a plurality of vibration generating vehicles (Abstract) and more specifically:
wherein the plurality of autonomous vehicles comprise a classification system for classifying vehicles according to their type (Abstract; Fig. 8; Paragraph [0089] and [0090]),
wherein the classification system is a sub-system stored as software on the non- transitory memory of the microprocessor for the vehicle control system of the plurality of autonomous vehicles (Fig. 2 Elements 207-210; Paragraph [0042], [0089], and [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified disclosure of Andersson to incorporate wherein the plurality of autonomous vehicles comprise a classification system for classifying vehicles according to their type, wherein the classification system is a sub-system stored as software on the non- transitory memory of the microprocessor for the vehicle control system of the plurality of autonomous vehicles, as taught by Maeki. Doing so would identify if certain features apply to certain vehicles (e.g., relative location assistance), as recognized by Maeki (Paragraphs [0089] and [0090]).

Regarding claim 9, the combination of Andersson Burns, and Maeki teaches the system of claim 8. Maeki further teaches: wherein the information exchanged between the plurality of vehicles comprises classification information (Fig. 3; Paragraphs [0050] and [0051], i.e. the communication unit in a vehicle A sharing the group ID of a vehicle B with the communication unit of a vehicle C), and wherein the classification system of the plurality of autonomous vehicle is configured to determine a type of another vehicle in their vicinity based on the classification information received from said another vehicle (Fig. 3; Paragraphs [0050] and [0051], i.e. the communication unit in a vehicle A sharing the group ID consisting of the vehicle type of a vehicle B with the communication unit of a vehicle C).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Andersson to incorporate wherein the information exchanged between the plurality of autonomous vehicles comprises classification information, and wherein the classification system of the plurality of autonomous vehicle is configured to determine a type of another vehicle in their vicinity based on the classification information received from said another vehicle, as further taught by Maeki. Doing so would allow for easier changing of mission tasks based off of intermediate results, as recognized by Maeki (Paragraph [0055]).

	Regarding claim 11, the combination of Andersson, Burns, and Maeki teach the system of claim 8. Maeki further teaches wherein the type defines whether a vehicle is an autonomous vehicle or a manned vehicle (Fig. 8; Paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Andersson to incorporate wherein the type defines whether a vehicle is an autonomous vehicle or a manned vehicle, as further taught by Maeki. Doing so would identify if certain features apply to certain vehicles (e.g., relative location assistance), as recognized by Maeki (Paragraphs [0089] and [0090]).

	Regarding claim 12, the combination of Andersson, Burns, and Maeki teach the system of claim 8. Andersson further discloses: wherein the plurality of autonomous vehicles comprise a management system for managing behavior with respect to other vehicles in their vicinity (Page 11 Lines 7-26), wherein the management system is configured to use a first set of rules for a first type of other vehicle and a second set of rules for a second type of other vehicle, the first type and the second type being determined by the classification system (Page 11 Lines 7-26, i.e. different set of rules depending on vehicle prioritization type),
	wherein the management system is a sub-system stored as software on the non-transitory memory of the microprocessor for the vehicle control system (Fig. 1 Element 1; Page 5 Lines 16-20, i.e. the centralized platform is the management centre).

	Regarding claim 13, the combination of Andersson, Burns, and Maeki teaches the system of claim 12. Maeki further teaches wherein the classification system is configured to classify manned vehicles according to their manned vehicle type (Fig. 8; Paragraph [0089]), wherein the first type of vehicle is a first type of manned vehicle and the second type of vehicle is a second type of manned vehicle (Fig. 8; Paragraph [0089]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Andersson to incorporate wherein the classification system is configured to classify manned vehicles according to their manned vehicle type, wherein the first type of vehicle is a first type of manned vehicle and the second type of vehicle is a second type of manned vehicle, as further taught by Maeki. Doing so would identify if certain features apply to certain, as recognized by Maeki (Paragraphs [0089] and [0090]).

	Regarding claim 14, the combination of Andersson, Burns, and Maeki teaches the system of claim 12. Andersson further discloses: wherein the management system is configured to manage at least one out of overtaking and intersection handling of other vehicles (Page 11 Lines 7-26),…
	Andersson does not disclose: …including when the plurality of autonomous vehicles includes a first vehicle on a first road on the mine site and a second vehicle on a second road on the mine site, where the first vehicle and the second vehicle are both driving towards a crossing at which the first road and second road merge into a third road.
	However in the same field of endeavor, Burns further teaches: …including when the plurality of autonomous vehicles includes a first vehicle on a first road on the mine site and a second vehicle on a second road on the mine site, where the first vehicle and the second vehicle are both driving towards a crossing at which the first road and second road merge into a third road (Fig. 7; Col. 7 Line 37 – Col. 8 Line 15).
The motivation to combine the references is the same as stated above for claim 1.

	Regarding claim 15, the combination of Andersson and Burns teaches the system of claim 1. The combination of Andersson and Burns does not teach: wherein the centralized platform is configured to communicate the inventory list of vehicles travelling on the mine site to the plurality of autonomous vehicles for onboard storage, and wherein the plurality of autonomous vehicles are configured to update the inventory list stored onboard based on at least one out of sensor information and information received via a V2V interface from the another vehicle.
	However in the same field of endeavor, Maeki teaches: wherein the centralized platform is configured to communicate the inventory list of vehicles travelling on the mine site to the plurality of autonomous vehicles for onboard storage (Fig. 2 Element 209 and Fig. 3; Paragraphs [0029], [0042], and [0043], i.e. IDs of vehicles vibrating is stored locally in the storage unit), and wherein the plurality of autonomous vehicles are configured to update the inventory list stored onboard based on at least one out of sensor information and information received via a V2V interface from the another vehicle (Fig. 3; Paragraphs [0029], [0031], [0042], and [0043], i.e. the communication unit communicating with other vehicles is equivalent to V2V).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Andersson to incorporate wherein the centralized platform is configured to communicate the inventory list of vehicles travelling on the mine site to the plurality of autonomous vehicles for onboard storage, and wherein the plurality of autonomous vehicles are configured to update the inventory list stored onboard based on at least one out of sensor information and information received via a V2V interface from the another vehicle, as taught by Maeki. Doing so would allow for information to be exchanged between vehicles, as recognized by Maeki (Paragraph [0031]).

Regarding claim 18 the claims recites similar but broader limitations to claim 15, and therefore is rejected on the same premise.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson,  Burns, and Maeki as applied to claim 8, further in view of Upmanue (US 2018/0229733; already of record).

Regarding claim 10, The combination of Andersson, Burns, and Maeki teach the system of claim 8. The combination of Andersson, Burns, and Maeki does not teach: wherein the classification system of the plurality of autonomous vehicles is configured to determine a type of another vehicle in its vicinity based on sensor information received from at least one sensor of the plurality of autonomous vehicles.
	However in the same field of endeavor, Upmanue teaches a vehicle system including a driving condition sensor mounted in a subject vehicle (Abstract) and more specifically: wherein the classification system of the plurality of autonomous vehicles is configured to determine a type of another vehicle in its vicinity based on sensor information received from at least one sensor of the plurality of autonomous vehicles (Abstract; Paragraphs [0020] and [0021]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Andersson to incorporate wherein the classification system of the plurality of autonomous vehicles is configured to determine a type of another vehicle in its vicinity based on sensor information received from at least one sensor of the plurality of autonomous vehicles, as taught by Upmanue. Doing so would allow an autonomous vehicle to make certain decisions based on vehicle type (e.g. not changing lanes in front of a police vehicle), as recognized by Upmanue (Paragraph [0032]).

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson, Burns, Maeki, and Upmanue as applied to claims 1, 8-10, 12, and 14, further in view of Koch et al. (US 20110153541; already of record).

Regarding claim 19 the claim recites analogous limitations to the combination of claims 1, 8-10, 12, and 14, and therefore is rejected on the same premise described above in those rejections..
The combination of Andersson, Burns, Maeki, and Upmanue does not teach:
…
wherein determining the type includes determining whether another vehicle is a manned vehicle or an autonomous vehicle, and
…
However in the same field of endeavor, Koch teaches systems and methods for determining machine control zones associated with a mine site (Abstract) and more specifically:
…
wherein determining the type includes determining whether another vehicle is a manned vehicle or an autonomous vehicle (Fig. 5 Step 520; Paragraph [0078]), and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Andersson to incorporate …wherein determining the type includes determining whether another vehicle is a manned vehicle or an autonomous vehicle…, as taught by Koch. Doing so would allow for modifying the certain characteristics of the prospective event based on operations of machines operating in job-site, as recognized by Koch (Paragraph [0077]).

Regarding claim 20 the claim recites analogous limitations to claim 1, and therefore is rejected on the same premise.
Regarding claim 20, Andersson does not disclose:
…
wherein, during a condition in which the autonomous vehicle is driving along the road, and a second autonomous vehicle is further driving along a second predetermined trajectory along a second road on the mine site, wherein the road and the second road merge into a third road at a crossing, exchanging the mission information between the autonomous vehicle and the second autonomous vehicle via the V2V communication interface.
However in the same field of endeavor, Burns further teaches:
…
wherein, during a condition in which the autonomous vehicle is driving along the road, and a second autonomous vehicle is further driving along a second predetermined trajectory along a second road on the mine site, wherein the road and the second road merge into a third road at a crossing, exchanging the mission information between the autonomous vehicle and the second autonomous vehicle via the V2V communication interface (Fig. 7; Col. 7 Line 37 – Col. 8 Line 15, i.e. direct vehicle communication using a two-way communication systems on the vehicles is V2V communication).
The motivation to combine the references is the same as stated above for claim 1.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson, and Burns, as applied to claim 1, further in view of Tseng et al. (US 2017/0192429, hereinafter Tseng).

Regarding claim 21, the combination of Andersson, and Burns teaches the 
system of claim 1. The combination of Andersson and Burns does not teach:
wherein the V2V communication interface is used to classify a type of vehicle,
wherein an allowability of overtaking for intersection handling is determined based on the type of vehicle,
and wherein overtaking is allowed for a first type of vehicle and overtaking is prohibited for a second type of vehicle.  
However in the same field of endeavor, Tseng teaches a vehicle computing device which has a data storage medium and a processing device programmed to execute instructions stored on the data storage medium (Abstract) and more specifically:
wherein the V2V communication interface is used to classify a type of vehicle (Paragraph [0008], i.e. an autonomous vehicle classifying a human driven emergency vehicle as an emergency vehicle and communicating such via V2V to the driver of the emergency vehicle),
wherein an allowability of overtaking for intersection handling is determined based on the type of vehicle (Fig. 4; Paragraphs [0008], [0012],[0014], and [0021], i.e. an autonomous vehicle detecting an emergency vehicle in emergency mode and ceding right of way and/or limiting certain movements of the autonomous vehicle, e.g. by prohibiting overtaking of the emergency vehicle at an intersection), and
wherein overtaking is allowed for a first type of vehicle and overtaking is prohibited for a second type of vehicle (Fig. 4; Paragraphs [0008], [0012],[0014], and [0021], i.e. not ceding right of way and/or prohibiting certain movements of the autonomous vehicle, e.g. overtaking a nearby vehicle at an intersection, in the situation where the nearby vehicle is a regular driven vehicle and not an emergency vehicle).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Andersson to incorporate wherein the V2V communication interface is used to classify a type of vehicle, wherein an allowability of overtaking for intersection handling is determined based on the type of vehicle ,and wherein overtaking is allowed for a first type of vehicle and overtaking is prohibited for a second type of vehicle, as taught by Tseng. Doing so would allow for autonomous vehicles to respond appropriately to non-autonomous emergency vehicles based on whether the emergency vehicle is operating in an emergency or non-emergency capacity, as recognized by Tseng (Paragraph [0007]).

Regarding claim 22, the combination of Andersson, Burns, and Tseng teaches the 
system of claim 21. The combination of Andersson, Burns, and Tseng further teaches: wherein both the first type of vehicle and the second type of vehicle are manned vehicles (Tseng Fig. 4; Paragraphs [0008], [0012], [0014], and [0021] i.e. not ceding right of way and/or prohibiting certain movements of the autonomous vehicle, e.g. overtaking a nearby vehicle at an intersection, in the situation where the nearby vehicle is a regular driven vehicle and not an emergency vehicle).
	The motivation to combine the references is the same as that of claim 21.

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-
892 exists, all cited references have either (a) been utilized in the above rejections for their
specific teachings (wherein relevant teachings are cited to within the prior art rejections above in
specific association with the limitation/-s that they disclose, teach, suggest, or render obvious),
(b) have significant relevance to the application as a whole (analogous art), or (c) have
significant relevance to one or more specific limitation/-s within the claims. If a cited reference
does not pre-date the effective filing date of the instant application, despite not being “prior” art,
it still represents a current state of the art that may be found useful to the Applicant. Currently, it
is the Office’s belief that the reason/-s for why a particular reference has been included in any
past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the
Examiner can provide an explanation within a future Office action and/or during a future
interview.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.R./
Examiner, Art Unit 3663           

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663